DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “centerline” of Claim 3, at line 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the use of legal phraseology (“comprising” at line 2).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities:
	at pg. 2, line 11, the grammar of the sentence is incorrect; and
	at pg. 5, line 10, “32” should be “33.”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mating members” in Claims 1-5 and 7.  Structure in the specification which corresponds to these “mating members” are fasteners 28, 30, 32, 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, lines 13 and 22, and Claim 7, lines 17 and 34, the scope and meaning of the term “strategically positioned” is entirely unclear, at least because it is unclear what the “strategy” would and would not be and, thus, what structures the term does and does not read on.  For the purposes of examination, the term has been treated as “positioned.”
	In Claim 1, lines 25-26, “said outside surface of said cuff” lacks a positive antecedent basis in the claim; it has been treated as “an outside surface of said cuff.”
	The remaining claims depend from Claim 1 and do not cure its deficiencies, and thus are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2011/0230863, by Lentini (“Lentini”).
	Lentini describes an assembly as claimed by Applicant, as follows and with reference to an annotated version of its Fig. 2, below (“AnnFig”).

	Claim 1: An intravenous cuff assembly for stabilizing an intravenous needle in an injection site (Figs. 1, 2; AnnFig), said assembly comprising:
	a cuff (Figs. 1, 2: 10; when edges A, B – see AnnFig - are placed next to each other, a “cuff” is formed) being wearable around a user's arm (the device 10 is fully capable of being worn around a user’s arm) wherein said cuff is configured to cover an injection site of an intravenous needle (the device 10 is fully capable of covering an injection site; [0028], describing covering a surgical site), said cuff being comprised of a resiliently stretchable material ([0027, fabric, which may be resiliently stretched) wherein said cuff is configured to compress against the intravenous needle thereby inhibiting movement of the intravenous needle (the device 10 is fully capable of compressing against and inhibiting the movement of an IV needle);
	a plurality of first mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 1st), each of said first mating members being coupled to said cuff (id.);
	a plurality of second mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 2nd), each of said second mating members being coupled to said cuff (id.), each of said second mating members being strategically positioned with respect to said plurality of first mating members (the fasteners of the first set are each at a position with respect to each one of the fasteners of the second set), each of said second mating members being releasably matable to a respective one of said first mating members for adjusting dimensions of said cuff wherein said cuff is configured to accommodate a variety of sizes of user's arms (the fasteners of the first set are each at a position with respect to each one of the fasteners of the second set; hook and loop fasteners are releasably matable to each other; as each fastener is formed of hook-and-loop, the fasteners of the first and second sets can be mated to each other on different portions of the other fastener);
	a plurality of third mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 3rd), each of said third mating members being coupled to said cuff (id.);
	a plurality of fourth mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 4th), each of said fourth mating members being coupled to said cuff (id.), each of said fourth mating members being strategically positioned with respect to said third mating members (the fasteners of the third set are each at a position with respect to each one of the fasteners of the fourth set), each of said fourth mating members being releasably matable to a respective one of said third mating members for adjusting dimensions of said cuff wherein said cuff is configured to accommodate a variety of sizes of user's arms (the fasteners of the first set are each at a position with respect to each one of the fasteners of the second set; hook and loop fasteners are releasably matable to each other; as each fastener is formed of hook-and-loop, the fasteners of the first and second sets can be mated to each other on different portions of the other fastener; the device 10 is fully capable of accommodating arms of two different sizes), each of said fourth mating members being positioned on said outside surface (16) of said cuff; and
	a pad (Fig. 1; pockets 12) being positionable between said cuff and the injection site (pockets 12 are fully capable of being so positioned), said pad being comprised of a fluid absorbent material ([0029]: cloth) wherein said pad is configured to absorb fluids that leak from the injection site (id.).
	Claim 2: The assembly according to claim 1, wherein:
	said cuff has an inside surface (Fig. 1: 11), an outside surface (Fig. 2: 16), a front edge and a back edge (AnnFig); and 
	each of said first mating members is positioned on said outside surface of said cuff (AnnFig), said first mating members being spaced apart from each other (AnnFig) and being distributed around said cuff (AnnFig; when edges A and B are positioned next to each other, forming a “cuff,” the two areas 13 of hook-and-loop fasteners are distributed around the cuff), each of said first mating members being distributed along a respective one of said front edge and said back edge of said cuff (AnnFig: front edge).
	Claim 3: The assembly according to claim 2, wherein each of said second mating members is positioned on said outside surface of said cuff (AnnFig), each of said second mating members being aligned with a respective one of said first mating members (AnnFig: a straight line can be drawn between each mating member of the first and second sets and are therefore aligned), each of said second mating members being positioned between said respective first mating member and a centerline (AnnFig: CL) of said cuff.
	Claim 4: The assembly according to claim 1, wherein:
	said cuff has an inside surface (Fig. 1: 11), an outside surface (Fig. 2: 16), a front edge and a back edge (AnnFig); and 
	each of said third mating members is positioned on said outside surface of said cuff (AnnFig), each of said third mating members extending substantially between said front edge and said back edge of said cuff (Fig. 2: each mating member 13 of the third set extends in the direction between the front and back edges an amount substantial enough that the fastener can be used), said third mating members being spaced apart from each other and being distributed around said cuff (AnnFig; when edges A and B are positioned next to each other, forming a “cuff,” the two areas 13 of hook-and-loop fasteners are distributed around the cuff).
	Claim 5: The assembly according to claim 4, wherein each of said fourth mating members extends substantially between said front edge and said back edge of said cuff (Fig. 2: each mating member 13 of the fourth set extends in the direction between the front and back edges an amount substantial enough that the fastener can be used), said fourth mating members being spaced apart from each other and being distributed around said cuff (AnnFig; when edges A and B are positioned next to each other, forming a “cuff,” the two areas 13 of hook-and-loop fasteners are distributed around the cuff), each of said fourth mating members being spaced from said respective third mating member (AnnFig).
	Claim 6: The assembly according to claim 1, wherein:
	said cuff has an inside surface (Fig. 1: 11), an outside surface (Fig. 2: 16), a front edge and a back edge (AnnFig); and
	said inside surface of said cuff compressing said pad against the user's arm when said cuff and said pad are worn (inside surface 11 is fully capable of compressing the pocket 12 against a user’s arm as claimed).
	Claim 7: An intravenous cuff assembly for stabilizing an intravenous needle in an injection site (Figs. 1, 2; AnnFig), said assembly comprising:
	a cuff (Figs. 1, 2: 10; when edges A, B – see AnnFig - are placed next to each other, a “cuff” is formed) being wearable around a user's arm (the device 10 is fully capable of being worn around a user’s arm) wherein said cuff is configured to cover an injection site of an intravenous needle (the device 10 is fully capable of covering an injection site; [0028], describing covering a surgical site), said cuff being comprised of a resiliently stretchable material ([0027, fabric, which may be resiliently stretched) wherein said cuff is configured to compress against the intravenous needle thereby inhibiting movement of the intravenous needle (the device 10 is fully capable of compressing against and inhibiting the movement of an IV needle), said cuff having an inside surface (Fig. 1: 11), an outside surface (Fig. 2: 16), a front edge and a back edge (AnnFig);
	a plurality of first mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 1st), each of said first mating members being coupled to said cuff (id.), each of said first mating members being positioned on said outside surface of said cuff (AnnFig), said first mating members being spaced apart from each other (AnnFig) and being distributed around said cuff (AnnFig; when edges A and B are positioned next to each other, forming a “cuff,” the two areas 13 of hook-and-loop fasteners are distributed around the cuff), each of said first mating members being distributed along a respective one of said front edge and said back edge of said cuff (AnnFig: front edge);
	a plurality of second mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 2nd), each of said second mating members being coupled to said cuff (id.), each of said second mating members being strategically positioned with respect to said plurality of first mating members (the fasteners of the first set are each at a position with respect to each one of the fasteners of the second set), each of said second mating members being releasably matable to a respective one of said first mating members for adjusting dimensions of said cuff wherein said cuff is configured to accommodate a variety of sizes of user's arms (the fasteners of the first set are each at a position with respect to each one of the fasteners of the second set; hook and loop fasteners are releasably matable to each other; as each fastener is formed of hook-and-loop, the fasteners of the first and second sets can be mated to each other on different portions of the other fastener), each of said second mating members being positioned on said outside surface of said cuff (AnnFig), each of said second mating members being aligned with a respective one of said first mating members (AnnFig: a straight line can be drawn between each mating member of the first and second sets and are therefore aligned), each of said second mating members being positioned between said respective first mating member and a centerline of said cuff (AnnFig: CL);
	a plurality of third mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 3rd), each of said third mating members being coupled to said cuff (id.), each of said third mating members being positioned on said outside surface of said cuff (AnnFig), each of said third mating members extending substantially between said front edge and said back edge of said cuff (Fig. 2: each mating member 13 of the third set extends in the direction between the front and back edges an amount substantial enough that the fastener can be used), said third mating members being spaced apart from each other and being distributed around said cuff (AnnFig; when edges A and B are positioned next to each other, forming a “cuff,” the two areas 13 of hook-and-loop fasteners are distributed around the cuff);
	a plurality of fourth mating members (Fig. 2 and [0029], hook and loop fasteners 13; AnnFig: 4th), each of said fourth mating members being coupled to said cuff (id.), each of said fourth mating members being strategically positioned with respect to said third mating members (the fasteners of the third set are each at a position with respect to each one of the fasteners of the fourth set), each of said fourth mating members being releasably matable to a respective one of said third mating members for adjusting dimensions of said cuff wherein said cuff is configured to accommodate a variety of sizes of user's arms (the fasteners of the first set are each at a position with respect to each one of the fasteners of the second set; hook and loop fasteners are releasably matable to each other; as each fastener is formed of hook-and-loop, the fasteners of the first and second sets can be mated to each other on different portions of the other fastener; the device 10 is fully capable of accommodating arms of two different sizes), each of said fourth mating members being positioned on said outside surface of said cuff (Fig. 2: surface 16), each of said fourth mating members extending substantially between said front edge and said back edge of said cuff (Fig. 2: each mating member 13 of the fourth set extends in the direction between the front and back edges an amount substantial enough that the fastener can be used), said fourth mating members being spaced apart from each other and being distributed around said cuff (AnnFig; when edges A and B are positioned next to each other, forming a “cuff,” the two areas 13 of hook-and-loop fasteners are distributed around the cuff), each of said fourth mating members being spaced from said respective third mating member (AnnFig); and
	a pad (Fig. 1; pockets 12) being positionable between said cuff and the injection site (pockets 12 are fully capable of being so positioned), said pad being comprised of a fluid absorbent material ([0029]: cloth) wherein said pad is configured to absorb fluids that leak from the injection site (id.), said inside surface of said cuff compressing said pad against the user's arm when said cuff and said pad are worn (inside surface 11 is fully capable of compressing the pocket 12 against a user’s arm as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Publ. No. 2022/0168495, by Locke, describes a fluid absorption pad used with a sleeve-like wound dressing.
	The balance of the documents cited with this Office Action relate generally to cuff- or sleeve-like wound dressings and/or catheter covers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/04/2022